Citation Nr: 0728918	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to sarcoidosis.

3.  Entitlement to an initial compensable evaluation for left 
great toe fracture residuals.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1990.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO).  
The veteran testified at a Board hearing in May 2007.  A 
transcript of this hearing has been included in the claims 
folder.

The issues of entitlement to service connection for 
sarcoidosis, entitlement to service connection for sleep 
apnea, to include as secondary to sarcoidosis, and 
entitlement to an initial compensable evaluation for left 
great toe fracture residuals are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran, at the May 2007 Board hearing, withdrew his 
claim for an initial compensable evaluation for the service-
connected hemorrhoids.




CONCLUSION OF LAW

The criteria for dismissal of an appeal are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2003, the RO issued a decision which awarded 
entitlement to service connection for hemorrhoids.  A 
noncompensable evaluation was assigned, effective August 13, 
2003.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In May 2004, the veteran submitted a notice of disagreement 
as to the evaluation assigned to service-connected 
hemorrhoids.  On November 2, 2005, the RO sent the veteran a 
statement of the case, and on November 18, 2005 the RO 
received the veteran's substantive appeal.  On December 13, 
2006, this issue was certified to the Board.  However, at his 
May 2007 hearing, the veteran withdrew this issue from 
appellate consideration.

As a consequence, there is no allegation of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal of the evaluation 
assigned to the service-connected hemorrhoids and this issue 
is dismissed.




ORDER

The appeal of the December 2003 decision awarding a 
noncompensable evaluation to service-connected hemorrhoids is 
dismissed.


REMAND

The veteran has argued that service connection should be 
awarded for both his sarcoidosis and sleep apnea.  As to the 
sarcoidosis, he has alleged that he first began to have 
symptoms associated with this disorder, such as chest pains, 
as early as the 1970's.  The first x-ray findings consistent 
with this disorder were noted in February 1991, approximately 
8 months after his separation from service.  A VA examiner, 
in October 2004 opined, after reviewing the evidence of 
record, that "...it is more likely than not that the veteran's 
diagnosis of sarcoidosis is service connected."  However, 
this opinion did not include any rationale; in addition, it 
is unclear whether the examiner is stating that the disorder 
had its actual onset during service, or was present to a 
compensable degree within one year of his separation.  This 
opinion must be clarified before a final determination of 
this claim can be made.  

The Board also notes that there is no opinion of record as to 
the most likely date of onset and etiology of the diagnosed 
sleep apnea.  Specifically, there is no opinion as to whether 
this disorder is related to the sarcoidosis.

Finally, the veteran has also requested that a compensable 
evaluation be assigned to the service-connected left great 
toe fracture residuals.  This disability was last examined by 
VA in December 2003, almost four years ago.  As such, it is 
unclear whether this examination provides an accurate picture 
of the current disability resulting from this fracture.  The 
Board finds that another VA examination would be helpful in 
ascertaining the current degree of severity of these fracture 
residuals.  

The veteran must be informed of the importance of reporting 
to the scheduled examinations and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to all issues on appeal.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claims must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and an effective date will be assigned if an increased rating 
is granted, and also include an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran must be afforded a 
complete VA respiratory examination to 
determine the etiology of his diagnosed 
sarcoidosis and sleep apnea.  The 
examiner must review the entire claims 
file in conjunction with the examination, 
and the examiner must indicate in the 
examination report that the claims file 
was so reviewed.  The examiner must 
render an opinion as to the following:

(a)  whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the diagnosed sarcoidosis had its 
onset during service;  

(b)  if it is determined that sarcoidosis 
had not begun while on active duty, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that his sarcoidosis had manifested to a 
compensable degree within one year of his 
separation from service;  

(c)  whether it is at least as likely as 
not (a 50 percent or greater probability) 
that his diagnosed sleep apnea is 
etiologically related to or aggravated by 
his sarcoidosis.  

All indicated special studies deemed 
necessary must be performed.  A complete 
rationale for all opinions expressed must 
be provided.

3.  The veteran must be provided a 
complete VA orthopedic examination in 
order to ascertain the current nature and 
degree of severity of the service-
connected left great toe fracture 
residuals.  The examiner must review the 
entire claims file in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims file was so reviewed.  The 
examiner should fully describe the degree 
of limitation of motion of the joint or 
joints affected by the degenerative 
changes.  Any limitation of motion must 
be objectively confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the affected toe.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40.  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The examiner should indicate whether any 
impairment of the foot resulting from the 
left great toe fracture is moderate, 
moderately severe, or severe in nature. 

4.  Once the above-requested development 
has been completed, the veteran's claims 
of entitlement to service connection for 
sarcoidosis, entitlement to service 
connection for sleep apnea, to include as 
secondary to sarcoidosis, and entitlement 
to an initial compensable evaluation for 
left great toe fracture residuals must be 
readjudicated.  If any of the decisions 
remain adverse to the appellant, he and 
his representative must be provided with 
an appropriate supplemental statement of 
the case, and an opportunity to respond.  
The case must then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


